RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1365-15T3

NEW JERSEY DIVISION OF CHILD
PROTECTION AND PERMANENCY,

        Plaintiff-Respondent,
v.

D.T.,1

        Defendant-Appellant,

and

C.M. and S.C.,

     Defendants.
_________________________________

IN THE MATTER OF L.C., N.T.,
and A.T.,

     Minors.
_________________________________

              Submitted April 26, 2017 – Decided September 11, 2017

              Before Judges Fuentes and Gooden Brown.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Camden County,
              Docket No. FN-04-574-14.

1
  Pursuant to Rule 1:38-3(d)(12), we use initials and pseudonyms
to protect the confidentiality of the parties in these proceedings.
          Joseph E. Krakora, Public Defender, attorney
          for appellant (Kimmo Z. H. Abbasi, Designated
          Counsel, on the brief).

          Christopher S. Porrino, Attorney General,
          attorney for respondent (Melissa H. Raksa,
          Assistant Attorney General, of counsel; Laura
          A. Dwyer, Deputy Attorney General, on the
          brief).

          Joseph E. Krakora, Public Defender, Law
          Guardian, attorney for minors (Margo E.K.
          Hirsch, Designated counsel, on the brief).

PER CURIAM

     Defendant D.T. is the biological father of ten-year-old A.T.

(Albert), and eight-year-old N.T., (Nancy).   Defendant is also the

"guardian"2 of fifteen-year-old L.C. (Linda), a girl defendant

raised since she was two years old.   At all times relevant to this

case, defendant and the children resided with C.M. (Carin), who

is the biological mother of all three children.   Defendant appeals

from the October 1, 2014 order entered by Judge Francine I. Axelrad

finding he abused and neglected these children under N.J.S.A. 9:6-

8.21c(4)(a).   Defendant also appeals from the October 19, 2015

order entered by Judge Donald J. Stein terminating the Title 9

litigation because a complaint to terminate defendant's parental

rights under Title 30 had been filed.    We affirm.


2
  Under N.J.S.A. 9:6-8.21a, the Legislature defined "guardian" to
include the "paramour of a parent, or any person, who has assumed
responsibility for the care, custody, or control of a child[.]"

                                 2                          A-1365-15T3
                                     I

      At approximately 1:35 a.m. on March 30, 2014, the Division

of Child Protection and Permanency (Division) received a referral

of child abuse concerning these three children from Investigator

Dillon Deacon of the Camden County Prosecutor's Office.               According

to the report filed by Division caseworker Jillian Mulhern, Carin,

the   children's   mother,    "showed    up   to   the   Chesilhurst        Police

Department, by banging on the windows, with no shoes on and

possibly intoxicated."       Carin reported to the police that she was

"not comfortable living in her home with her boyfriend" and feared

he would call the police to make allegations against her.

      Division caseworker Mulhern was also told that Carin claimed

defendant "was holding her against her will and forcing her to

prostitute."   Mulhern thereafter confirmed that defendant had in

fact called the Chesilhurst Police Department "and alleged that

[Carin]   sexually   assaulted    her    daughters       a   few   weeks     ago."

Investigator   Deacon    told     caseworker       Mulhern     that    he       had

interviewed the oldest daughter Linda, who was then eleven years

old, in the police station.      Linda "disclosed that her mom touched

her breasts and private part between her legs however could not

give any time frames."          Deacon also told Mulhern that Linda

"seemed delayed or perhaps uneducated."



                                     3                                     A-1365-15T3
     Although defendant was the first adult in the family to call

law enforcement, he was not cooperating and had "fled" with his

two "biological kids."     Mulhern and fellow Division caseworker

Tracie Simpson continued to investigate this chaotic and highly

fluid situation.    They eventually were able to interview Linda.

The caseworkers wrote that the child "appeared dirty; her clothes

looked dirty and worn with stains on them.       [She] smelled badly

and her hair was not done and matted."    Linda told the caseworkers

that she lived with her mother, defendant and her two younger

siblings.    Linda said her mother had "meetings" with men who would

come to her house.      She did not know these men; she and her

siblings were told to stay in their room when these men would come

to the house.

     The Division caseworkers also spoke with Nancy, who was then

four years old. This child's clothes were also dirty and exhibited

signs of poor personal hygiene.       Nancy told the caseworkers the

police officers had brought her to the station because "her mom

ran out of the house."     She did not know why her "mommy runned

[sic] out of the house."      Nancy claimed that both her parents

"pluck us like this real hard and beat me with an extension cord."

She also said her mother "touched her 'here' and pointed between

her legs."    The caseworkers noted that Nancy "appears behind for

her age with speech development and cognitive abilities."

                                  4                          A-1365-15T3
     The caseworkers also interviewed Albert at the Chesilhurst

Police Station.      The boy was then six years old; his hair was

"matted" and he was "very dirty and his clothes were also dirty."

He was wearing sneakers without socks and "smelled very badly."

He said he was brought to the police station because his mother

"ran out."     He did not know why.   Albert did not know his birthdate

and could not spell his name.       He did not go to school.    According

to the caseworker, when she asked him about "meetings in the

house," he said: "I gotta [sic] meditate to help me think."              The

child then "closed his eyes, crossed his legs and raised his hands

up as though to meditate.     He then spoke with workers and said his

dad does not work and that's why they have meetings because they

pay him." He did not know the people who came to these "meetings."

He also said defendant told him not to tell anyone about the

meetings "because he doesn't want anybody to know their business."

     The   caseworkers     also   interviewed   the   children's    mother,

Carin, who was then thirty-one years old.                When asked about

defendant, Carin told them "basically, he's been prostituting me."

Carin   also    claimed   defendant   was   physically    abusive   in   his

discipline of her oldest child, Linda, because she was not his

biological daughter.       Carin told the caseworkers that the sex

originally started "as sex with females and then it got into gay

acts with [defendant] joining in.         [I]t didn't start with the paid

                                      5                             A-1365-15T3
part but then [defendant] put this on Craig's list for people to

pay her."   She alleged defendant would beat her and lock her up

in her room to force her "to participate all the time."   According

to Carin, this has been going on since 2007.

     When asked about the children, Carin claimed defendant did

not allow the children to attend school.   She had Linda "in an on-

line school but she hasn't been doing it."        They live in an

abandoned house.    Defendant "smokes a lot of weed" and drinks a

"lot of alcohol."   When the caseworker asked Carin what caused her

to seek help from the police this day, she said she seized the

opportunity to flee when defendant left the door open while he was

engaged in a sexual act with a man who had responded to Craig's

list.   She took Linda because she knew defendant would not hurt

his own biological children.    Carin also claimed that defendant

told her that if she ever left, he would kill her.

     At some point in the early morning hours of March 30, 2014,

defendant called the Chesilhurst Police Department.   The Division

reports note that "Officer Seymour attempted to get him to come

into the Police Department."    Officer Seymour claimed defendant

"wanted the cops to know he can read minds and he will know what

they are thinking."   Defendant did not agree to voluntarily come

to the police station.   After consulting with her Supervisor, the



                                 6                          A-1365-15T3
caseworkers decided to execute an emergency DODD removal 3 of the

children.    Division records indicate that Carin was arrested and

charged with two counts of second degree sexual assault, N.J.S.A.

2C:14-2(b), and two counts of second degree endangering the welfare

of a child, N.J.S.A. 2C:24-4(a)(2).

     Carin   was   interrogated    by   investigators   from   the    Camden

County Prosecutor's Office.       The appellate record includes a copy

of this investigation report.       Carin told the investigators that

she lived with defendant and the children in an abandoned building

that did not have running water, heat, or a functioning toilet.

A person using the toilet was expected to fill a bucket with water

from a well in the basement, carry the bucket filled with water

to the bathroom, and pour the water into the toilet.           They used a

space heater to warm the water to wash.       Because the water was not

suitable for drinking, they filled bottles with water they took

from defendant's mother's house.




3
  "A 'Dodd removal' refers to the emergency removal of a child
from the home without a court order, pursuant to the Dodd Act,
which, as amended, is found at N.J.S.A. 9:6-8.21 to -8.82. The
Act was authored by former Senate President Frank J. 'Pat' Dodd
in 1974." See N.J. Div. of Youth & Family Servs. v. P.W.R., 205
N.J. 17, 26 n.11 (2011) (quoting N.J. Div. of Youth & Family Servs.
v. N.S., 412 N.J. Super. 593, 609 n.2 (App. Div. 2010)).



                                    7                                A-1365-15T3
     Law enforcement investigators executed a search warrant of

the abandoned building where defendant, Carin, and the children

resided. The report of the search corroborated Carin's description

of her living conditions. The dwelling was dirty, had a bad smell,

did not have running water, and the floor was littered with trash.

The toilet did not have water in the tank; the refrigerator had

rotting food.4 The investigators also retrieved two postings under

the "Personal Encounters section" of Craigslist.com, with the

entry dates March 6, 2014 and March 29, 2014.       These postings

contained explicit language describing sexual acts and requesting

those interested to send photographs and other information.

     The prosecutor's investigators also interrogated defendant.

He told them he had had a "guest" in the home that evening who

brought $100 to buy alcoholic beverages.    Defendant also admitted

to having posted the Craigslist sexual encounter postings, but

claimed no one responded.     Defendant also admitted that the

children were home when the people responding to the Craigslist

postings came to the house.   Defendant claimed the children were

told to stay in their room.         Defendant admitted to Division

caseworker Nicole Curtis that he and Carin were "swingers" who

looked for like-minded people on Craigslist.    He also admitted to


4
 The appellate record includes numerous photographs depicting the
dilapidated conditions these three children were forced to endure.

                                8                           A-1365-15T3
using marijuana and ecstasy.              With respect to the children,

defendant admitted they were not going to school, but claimed he

was not against them attending school.

     The Division arranged for the children to be physically

evaluated     by    Dr.   Martin   Finkle   of     Rowan   University     CARES

Institute.5        The older child, Linda, reported being hit with a

belt "a lot" by both Carin and defendant.             Albert "had a number

of linear marks on his back and buttocks that could easily be the

result of the use of an object, such as a belt or a cord[.]"

Nancy also reported being hit with a belt and cord and to seeing

her parents engaged in physical fighting.            With respect to their

cognitive and emotional development, Linda was found to have verbal

and nonverbal scores that fell significantly below her age level.

She reported having suicidal thoughts and symptoms consistent with

post-traumatic        stress   disorder.         Albert    was   enrolled      in

kindergarten.       His verbal and nonverbal skills were extremely low.

Nancy had speech difficulties and was recommended for a child team

evaluation.




5
  "The CARES Institute provides an array of medical and mental
health services developed to meet the diagnostic and therapeutic
needs of children through an individualized plan for the specific
circumstances     of    each     child    and     family."    See
http://www.caresinstitute.org (Last visited on August 29, 2017.)

                                      9                                 A-1365-15T3
     Judge Axelrad conducted a fact-finding hearing over three

non-sequential days on August 12, 2014, September 29, 2014, and

October 1, 2014. The Division presented the testimony of Detective

Deacon, and caseworkers Mulhern and Curtis.          These witnesses

described the events that led to the Division's involvement and

described the children's living conditions and the concomitant

harm they suffered as a result.       Defendant called his mother and

testified on his own behalf.      Their testimony corroborated the

accounts of defendant's behavior revealed in the course of the

Division's investigation.     On September 28, 2014, Carin entered

into a stipulation admitting that she abused and neglected her

children by failing to send them to school for seven months.

     In her oral opinion delivered from the bench on October 1,

2014, Judge Axelrad found the testimony of the witnesses called

by the Division credible.       Conversely, she found defendant's

testimony was not credible.   Judge Axelrad found defendant shifted

the blame to Carin and absolved himself of all responsibility for

the squalor and depravity that surrounded these children.            In

Judge Axelrad's words: "Basically what happens is he doesn't take

responsibility for things when he knows it's not in his best

interest to take responsibility."

     Judge Axelrad found the Division proved, by a preponderance

of the credible evidence, that defendant educationally abused

                                 10                           A-1365-15T3
Linda and Albert by keeping them out of school from September 2013

through March 30, 2014.     Defendant's actions constituted "reckless

disregard of their welfare" pursuant to         N.J.S.A. 9:6-21(c)(4)(a).

Judge Axelrad also found the Division proved, by a preponderance

of the credible evidence, that defendant abused and neglected

these   three   children    by   failing   to   provide   them   with     food,

clothing, and shelter, despite being financially able to do so.

Ibid.

     The judge also found the Division established "by clear and

convincing      evidence"    that    defendant      provided     inadequate

supervision and placed the children in substantial risk of harm

"by advertising on Craigslist and inviting strangers to the house

for the purposes of sex and drugs with the children on the property

in the . . . adjoining room."              The judge found "completely

incredible the statement by [defendant] that the only time that

the children were there was the time he got caught, which was the

weekend of his birthday[.]"       Applying the standard established by

the Court in G.S. v. Department of Youth and Family Services, 157
N.J. 161, 178 (1999), Judge Axelrad found defendant failed to

exercise a minimum degree of care, despite being aware of the

dangers inherent in the situation.              The judge concluded the

children were not harmed by these strangers only because they were



                                    11                                  A-1365-15T3
"smart enough to stay in the room, and keep the door closed, and

if necessary barricade the door."

     We are bound to uphold the factual findings of the Family

Part predicated on the credibility of a witness' testimony because

the judge "has the opportunity to make first-hand credibility

judgments about the witnesses who appear on the stand; it has a

'feel of the case' that can never be realized by a review of the

cold record."      Division of Youth & Family Servs. v. E.P., 196 N.J.
88, 104 (2008).     "We also recognize the special expertise of those

judges assigned to the Family Part."          New Jersey Div. of Youth &

Family Services v. N.S., 412 N.J. Super. 593, 616 (App. Div. 2010),

(citing Cesare v. Cesare, 154 N.J. 394, 412-13 (1998)).

     Guided by these standards, we discern no legal basis to

interfere   with    Judge    Axelrad's    factual   findings   and   ultimate

determination      finding    defendant    abused    and   neglected     these

children under N.J.S.A. 9:6-21(c)(4)(a).            The record is replete

with evidence establishing that defendant abused and neglected

these children in almost every way imaginable.                 He failed to

provide them with the most rudimentary aspects of living, food,

shelter and deprived them of an emotionally nurturing environment.

     The academic neglect of the two older children may prove to

be the most irreparable of all the harms defendant inflicted on

these children.      The early childhood years constitute a critical,

                                    12                                 A-1365-15T3
yet fleeing opportunity for a child to develop a healthy emotional

persona and lead an intellectually stimulating life.   The evidence

presented by the Division shows these children are developmentally

delayed and have yet to acquire the cognitive skills commensurate

to their age group.      Defendant's attempt to absolve himself of

responsibility for causing this harm also supports Judge Stein's

decision to terminate the Title 9 litigation to allow the Division

to move forward with its action to terminate defendant's parental

rights under Title 30.

     Affirmed.




                                 13                         A-1365-15T3